Citation Nr: 1146586	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, including as secondary to residuals of a service-connected left foot injury with left foot bone contusion, metatarsalgia, and calcaneal spur.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left foot injury to include left foot bone contusion, metatarsalgia, and calcaneal spur.

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2011 video teleconference hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a right foot disorder as a result of his service-connected left foot disability.  

The Veteran submitted a letter from his private physician, Dr. J.C.K., indicating that due to the pain in his left foot, the Veteran favored the right leg and this caused severe pain in the right foot.  The Veteran submitted another letter from that same physician dated in December 2010 where the physician opined that the Veteran's right foot pain was due to "injury during service."  No injury to the right foot during service is referenced in the service treatment records.

The Veteran was afforded a VA examination in March 2010.  While the examiner concluded that the Veteran's right foot disorder was not caused by his service or by his service-connected left foot disability, he did not address the possibility that the right foot disorder was aggravated by the left foot disability.  Therefore, a new VA examination should be afforded to the Veteran in order to obtain an opinion as to this issue.  That examination may also yield findings that are applicable to the severity of the left foot disability.

It is also not clear if the claims file contains all of the treatment records of the Veteran from Dr. J.C.K.  In any event, more recent treatment records should be obtained as these may provide information about the current severity of the Veteran's left foot disability.

Furthermore, the Veteran contends that he is unable to work due to the condition of his feet, including his service connected left foot.  Thus, he is raising a claim for TDIU.  This should be adjudicated by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his feet.  The Veteran should specifically be asked to provide a release for all of his treatment records from Dr. J.C.K.  He should be notified that, alternatively, he may obtain these records himself and send them to VA.

All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be afforded a VA examination of his feet to determine the etiology of his right foot disorder (to include aggravation) and the current severity of his left foot disability.  The examiner should review the claims file in conjunction with the examination.  All necessary tests and studies should be performed.  The examiner should also examine the Veteran's left foot in order to determine the current symptoms and functional effects of the Veteran's left foot disability and these should be documented in the report of examination.

The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's right foot disorder was caused or permanently aggravated by his left foot disability.  In providing this opinion, the examiner should discuss the conclusions that were advanced by Dr. J.C.K.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim for an increased rating for his left foot disorder and for service connection for his right foot should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

4.  The RO/AMC should adjudicate the Veteran's claim for TDIU.  If the determination is unfavorable to the Veteran he should be given an SOC regarding this matter.



Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


